ORDER
The matter having come before the court for oral argument, and the court having reviewed the record, briefs, and arguments of counsel, and the court being advised in the premises, enters the following order:
IT IS HEREBY ORDERED that the appeal is dismissed and the case remanded to the superior court for further proceedings.
Civil Rule 54(b) provides in part that:
When more than one claim for relief is presented in an action ... The court may direct the entry of final judgment as to one or more but fewer than all of the claims ... only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment.
Our study of the record persuades us that the superior court’s January 26, 1988, Civil Rule 54(b) certificate was erroneously entered. In the case at bar, pone of the superior court’s rulings regarding the parties’ respective motions for summary judgment completely disposed of Sandra Zeil-inger’s claims. A partial summary judgment that decides only some of the issues pertinent to a single claim is interlocutory and not within the scope of Civil Rule 54(b).1
The appeal is DISMISSED.2

. 10 C. Wright, A. Miller, M. Kane & Federal Practice and Procedure, § 2656, at 52-53 (1983).


. Although this court is authorized to treat an appeal from an interlocutory order as a petition for review we decline to take review in this case. In our view no grounds for granting review under Appellate Rule 402(b) have been demonstrated in the instant case.